DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2008/0315433) in view of Hsiao et al (US 2011/0101526).
Regarding claim 1, Chen (Fig. 6) discloses a method of forming a semiconductor die assembly, the method comprising: forming a dielectric material (108a, 112a) ([0040]) on a semiconductor die 200a such that the dielectric material has a first surface on the semiconductor die and a second surface opposite the first surface, forming a first opening in the dielectric material (108a, 112a) that exposes an underlying conductive feature 104a ([0031]); depositing a conductive material into the opening to form a first conductive member 116a ([0032]) on a first semiconductor die that fills the opening, wherein a portion of the first conductive member 116a projects from the second surface of the dielectric material and has an end portion which includes a depression having a 
Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a according to the requirements of thickness and conductivity which are desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claim 2, Chen further discloses the step of heating the bond material 124b to assist the soldering action between the second conductive member 122b and the first conductive member 116a ([0049]). It is noted that the heating of the solder bond material during thermal reflow process would inherently cause the reacting between the bond material with a portion of the second conductive member and a portion of the first conductive member to form a first intermetallic and a second intermetallic at least partially within the depression.

Regarding claim 8, Chen (Fig. 6) discloses a method of forming a semiconductor device, the method comprising: forming a semiconductor die 200a including a dielectric material (108a, 112a) ([0040]) having an opening, and a conductive feature 104a ([0031]) at least partially exposed through the opening; depositing a conductive material into the open to form a first conductive member 116a ([0032]) on the semiconductor die that fills the opening, wherein a portion of the conductive material 116a projects from the dielectric material and has an end portion which includes a depression having a recessed surface formed while depositing the conductive material such that a deepest portion of the recessed surface is spaced vertically apart from the dielectric material (108a, 112a); depositing a bond material 124b within the depression located in the first 
Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a according to the requirements of thickness and conductivity which are desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 10-11, Chen (Fig. 6) further discloses: the bond material 124b includes metal solder ([0049]); and forming a second semiconductor die 200b including a second dielectric material 119b having a second opening and a second conductive feature 110b at least partially exposed through the opening ([0034]), and forming the second conductive member 122b by depositing a conductive material in the second
opening on the second conductive feature.
	Regarding claim 12, Chen (Fig. 6) discloses a method of forming an interconnect structure, the method comprising: forming a dielectric material (108a, 112a) ([0040]) on a semiconductor die 200a; forming a first opening in the dielectric material that exposes an underlying conductive feature 104a ([0031]); depositing a conductive material into 
	Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a according to the requirements of thickness and conductivity which are desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 9, 14 and 15, Chen further discloses the step of heating the bond material 124b to assist the soldering action between the second conductive
.
Claims 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Hsiao et al as applied to claim 2 or 15 above, and further in view of Shen et al (US 2012/0012997).
Regarding claims 3 and 16-17, Chen does not disclose the first intermetallic and the second intermetallic each includes tin/nickel (SnNi) (claims 3 and 16) or the first intermetallic includes tin/nickel (SnNi) and the second intermetallic includes tin/copper (SnCu) (claim 17).
However, Shen (Fig. 6c) teaches that the first and second conductive members 316/664 are bonded to a bond material 668/552 including SnAg ([0029]), and the first and second conductive members 316/664 of copper can be substituted with other conductive metal ([0027] and [0036]). Therefore, it would have been obvious to substitute copper with nickel for the first conductive member and/or the second conductive member for forming the first intermetallic and the second intermetallic each includes tin/nickel (claims 3 and 16) or.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Hsiao et al as applied to claim 12 above, and further in view of Chou (US 2014/0308540).
As discussed above, Chen discloses heating the bond material (i.e., thermal reflow process) to inherently convert the bond material into one or more intermetallics, but does not disclose heating the bond material to fully convert the bond material into one or more intermetallics.
However, Chou (Fig. 2) teaches a method of heating the bond material 209 (i.e., Sn) to fully convert the bond material 209 into an intermetallic of SnNi ([0024], last 5 lines) in response to an increased processing temperature or an extended duration of the processing times. Accordingly, it would have been obvious to heat the bond material of Chen to fully convert the bond material into one or more intermetallics because the heating can be controlled by increasing processing temperature or extending duration of the processing times and the same effects of providing the electrical bonding between the first and second conductive members would result.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2009/0098724) in view of Tam et al (US 2010/0140760).
Yu (Fig. 1G) discloses a method of forming a semiconductor device, the method comprising: forming a semiconductor die 10 including a dielectric material 14 (i.e., passivation layer, [0014]) having an opening, and a conductive feature 12 (i.e., pad, [0014]) at least partially exposed through the opening; depositing a conductive material into the open to form a first conductive member 16 (i.e., UBM, [0014]) on the semiconductor die that completely fills the opening, wherein a portion of the conductive 
Yu does not disclose the recessed surface of the first conductive member 16 is spaced vertically apart from the dielectric material.
However, Tam (Fig. 2) teaches a method of forming a semiconductor device comprising the recessed surface of the first conductive member 216 is spaced vertically apart from the dielectric material 212 ([0032]).  Accordingly, it would have been obvious to modify the method of Yu by including the dielectric material under the recessed surface of the first conductive member and having the recessed surface of the first conductive member 16 being spaced vertically apart from the dielectric material because as is well known, such dielectric material would function as a passivation layer and/or provide a stress buffer for the device, as taught by Tam ([0032]).
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Rejection of claims under the combination of Chen and Hsiao
	a) Applicant (pages 8-11 of remark) argues that it would not be obvious to combine Chen with Hsiao because Hsiao’s Fig. 1A teaches “the lowermost surface of perfectly level with the passivation layer 30” after completely fill the opening (page 10 of remark, 2nd paragraph), but does not teach the lowermost surface (or recessed surface) of the first conductive member 32 “spaced vertically apart from the second surface of the dielectric material” 30 as recited in claim 1.  
	This argument is not persuasive because there is no evidence to support that the recessed surface of the first conductive member 32 in Hsiao’s Fig. 1A is perfectly level with the second surface of the dielectric material 30.  It is not that the first conductive member of Hsiao is formed by either depositing a single conductive layer 30 (Fig. 1A) or a multiple conductive layers (124, 126) (Fig. 4A) over the dielectric layer 30 to fill the opening of the dielectric layer 30.  As can be seen, Fig. 1A or Fig. 4A is not drawn to reflect real world process limitations.  Therefore, one of ordinary skill in the art would recognize that in the real world process, the recessed surface of the first conductive member 32 or (124, 126) would not perfectly level with the second surface of the dielectric material 30, but rather they would “spaced vertically apart” from each other at some degrees. Therefore, Hsiao does suggest “depositing a conductive material into the opening to form a first conductive member on the first semiconductor die that completely fills the opening” and “a deepest portion of the recessed surface is spaced vertically apart from the second surface of the dielectric material” as recited in claim 1.
	b) Applicant (page 12 of remark) argues that independent claims 8 and 12 are patentable over the combination of Chen and Hsiao for the same reasons discussed above with reference to independent claim 1.
the second surface of the dielectric material”, claim 8 recites “a deepest portion of the recessed surface is spaced vertically apart from the dielectric material”, and claim 12 recites “a deepest portion of the recessed surface is space vertically above the dielectric material”.  Therefore, the combination of Chen and Hsiao does suggest the above quoted limitations as recited in independent claims 8 and 12. 

	Rejection of independent claim 8 under Yu and Tam
	Applicant (pages 13-14 of remark) argues that it would not obvious to combine Yu with Tam because Fig. 2 of Tam teaches the UBM structure (or the first conductive member) 216 does not completely fill the opening as claimed. 
	This argument is not persuasive because Fig. 2 of Tam is not relied on for teaching the first conductive member completely fill the opening.  Yu discloses the first conductive member completely fill the opening.  Tam is only relied on for teaching the known feature of including the dielectric material under the recessed surface of the first conductive member and having the recessed surface of the first conductive member being spaced vertically apart from the dielectric material because as is well known, such dielectric material would function as a passivation layer and/or provide a stress buffer for the device ([0032]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHAT X CAO/Primary Examiner, Art Unit 2817